Exhibit 10.33

AMENDMENT NO. 1 TO EMPLOYMENT, CONFIDENTIALITY,

SEVERANCE AND NON-COMPETITION AGREEMENT

GENERAL FORM TEMPLATE

THIS AMENDMENT NO. 1 TO EMPLOYMENT, CONFIDENTIALITY, SEVERANCE AND
NON-COMPETITION AGREEMENT (“Amendment No. 1”) is made, effective as of
December 19, 2008, by and between SAVVIS, Inc., a Delaware corporation (the
“Company”), and William Fathers (“Executive”).

Recitals:

WHEREAS, Executive and the Company previously entered into the Employment,
Confidentiality, Severance and Non-Competition Agreement, effective as of
June 6, 2007 (the “Employment Agreement”); and

WHEREAS, Executive and the Company desire to further amend the Employment
Agreement to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended.

Agreement:

NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:

1. Section 4(g) is hereby deleted in its entirety and amended to read as
follows:

“(g) Section 409A Savings Clause. If any compensation or benefits provided by
this Agreement may result in the application of Section 409A of the Code, the
Company shall, in consultation with the Executive, modify the Agreement in the
least restrictive manner necessary in order to exclude such compensation from
the definition of “deferred compensation” within the meaning of such
Section 409A or in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive.

Amounts payable other than those expressly payable on a deferred or installment
basis, will be paid as promptly as practical and, in any event, within 2 1/2
months after the end of the year in which such amount was earned.



--------------------------------------------------------------------------------

Any amount that the Executive is entitled to be reimbursed will be reimbursed as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred, and
the amount of the expenses eligible for reimbursement during any calendar year
will not affect the amount of expenses eligible for reimbursement in any other
calendar year.

If at the time of separation from service (i) the Executive is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time), and (ii) the Company
makes a good faith determination that an amount payable hereunder constitutes
deferred compensation (within the meaning of Section 409A) the portion of the
payment of which is required to be delayed pursuant to the six-month delay rule
set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it in a lump sum on the first
business day after such six-month period together with interest for the period
of delay, compounded annually, equal to the prime rate (as published in the Wall
Street Journal) in effect as of the dates the payments should otherwise have
been provided.”

2. Section 7(f) is hereby deleted in its entirety and amended to read as
follows:

“(f) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” shall mean the occurrence of any of the following events, without the
Executive’s consent: (i) change in the Executive’s position as officer of the
Company that materially reduces his or her authority or level of responsibility,
(ii) a material reduction in his or her level of compensation (including base
salary and target bonus) other than pursuant to a Company-wide reduction of
compensation, or (iii) a relocation of his or her employment more than 50 miles
from the Executive’s office or location at the time of resignation.

To constitute Good Reason, termination must occur within two (2) years following
the initial occurrence of such event; Executive must provide written notice
within 90 days of the occurrence to the Company; and if correctable, Company
must fail to correct within 30 days of notice of termination.”

3. It is understood and agreed by the parties hereto that the change in the
scope of Executive’s employment as provided by this Amendment No. 1 shall not
constitute, or give rise to a right by the Executive to terminate his employment
or the Employment Agreement for, Good Reason (as previously defined in the
Employment Agreement).

4. The provisions of this Amendment No. 1 may be amended and waived only with
the prior written consent of the parties hereto. This Amendment No. 1 may be
executed and delivered in one or more counterparts, each of which shall be
deemed an original and together shall constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

5. Except as set forth in this Amendment No. 1, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 1 on the date first written above.

 

SAVVIS, INC. By:  

/s/ Eugene V. DeFelice

Name:   Eugene V. DeFelice Title:   SVP, GC and Secretary

EXECUTIVE

By:  

/s/ William Fathers

  William Fathers

 

3